Wells, J.,
orally.—The offence may have been one, to which the greater of the penalties mentioned by the. counsel should attach; and it may have been one to which the less penalty should attach.
Of one or of the other, the defendant is guilty. He cannot complain of a decision which should hold him for the minor offence, and of that offence he is adjudged guilty.

Exceptions overruled.

The argument. in support of the motion in arrest, is, that Joanna Roberts is not alleged to be a female. But the name is that of a female, and in the indictment she is twice spoken of as a female; by the use of the feminine pronoun.

Motion overruled.